Citation Nr: 0616546	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder to include 
schizophrenia.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for bilateral knee 
disability to include degenerative arthritis.

4.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1976 to February 
1977.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, CA.

During the course of the current appeal, the veteran has 
raised a number of other issues; however, absent perfected 
appeals, they are not part of the current appellate review.

Also during the course of the current appeal, the RO 
increased the rating assigned for his lumbosacral disorder 
from 10 to 20 percent disabling.  However, since that is not 
the maximum assignable, the issue remains on appeal.  See AB. 
v. Brown,6 Vet. App. 35 (1993).

The Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (the Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for schizophrenia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

Issue #4 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues ## 1-3.   

2.  In 1979, the RO denied the veteran's claim for service 
connection for an acquired psychiatric disorder; a timely 
appeal was not taken therefrom.    

2.  Additional evidence which has been submitted since the 
RO's 1979 decision, does not bear directly and substantially 
on the specific matters and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

3.  The veteran does not exhibit rhematoid arthritis of 
service origin.

4.  Evidence of record and medical expert opinion raises a 
doubt that the veteran's bilateral knee disabilities may 
reasonably be associable with service injury.


CONCLUSIONS OF LAW

1.  The evidence received since the 1979 RO decision is not 
new and material, and the claim for service connection for an 
acquired psychiatric disorder to include schizophrenia, is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2005).

3.  Bilateral knee disorders to include degenerative changes 
are reasonably the result of service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for service 
connection and reopening of his claims. The Board concludes 
the discussions in the initial rating decision, statement of 
the case (SOC), supplemental statement of the case (SSOC), 
and subsequent letters sent to the veteran, informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The 
SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  

The SOC and SSOC's also included the requirements which must 
be met to establish service connection as well as to reopen 
his claim.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  He has been provided with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Similarly, he has been provided with the 
current and updated requirements for reopening his claims.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  A complete VCAA 
notice was not provided to the veteran before the RO decision 
that is the subject of this appeal.  A VCAA letter was 
provided to the veteran  Then another was also sent which was 
somewhat more detailed and cured any prior deficits therein.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the 
rule of prejudicial error.")

In the present case, the Board finds that there was no 
prejudice to the veteran.  The veteran has been provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The veteran was given fully-compliant VCAA 
notice letters and was given an opportunity to respond.  The 
veteran did not submit any additional evidence.  He was 
subsequently provided with adequate time to submit additional 
evidence following the issuance of a SSOC, and he did not 
submit additional evidence.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.  He also had a 
meeting at the RO at which time the various aspects of his 
case were discussed at length, and he indicated that he fully 
understood what was required in each instance.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues ## 1-3 on appeal has been 
obtained.  The claims file contains his service medical 
records.  There are private and VA medical records that the 
veteran has submitted.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim, and no further 
assistance to the veteran with the development of evidence is 
required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

Service Connection:
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2005). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2005).  This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


I.  Schizophrenia
Special Criteria: New and Material

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the RO decision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual background  

The veteran's service medical records show no clinical 
findings or diagnosis of a given psychiatric disorder.  He 
was seen at Ft. Ord in  December 1976 for alleged assaultive 
and irrational behavior.  He admitted to auditory and visual 
hallucinations, and it was recommended that schizophrenia be 
ruled out.  He admitted to alcohol abuse but the extent of 
his drug abuse was unknown at that time.  The hospital 
discharge cover sheet referred to a diagnostic finding of 
acute intoxication.

He was hospitalized by VA in May and June 1977 with 
complaints of having lost consciousness after playing with 
his dog.  Neurological testing was negative and it was 
suggested that because of his paranoid thinking and history 
of hallucinations, psychiatric evaluation might be preferred.  
The diagnosis was "psychiatric disorder, nonspecific 
diagnosis".  Further evaluation was to be undertaken after 
the veteran had completed a pending move to another state.

On VA examination in November 1977, the veteran noted that he 
had had blackout when playing with the dog but denied alcohol 
or drug intake at that time.  He stated that he now was an 
alcohol abuser, consuming 5-6 beers at a time with one pint 
of liquor; he had experimented with marijuana, TBS, speed and 
angel dust, most recently in August 1977. 

In a decision by the Board in  September 1978, service 
connection was denied for residuals of a head injury, and 
blackouts and memory loss.

An RO decision in January 1979 was that service connection 
was not in order for any psychiatric disorder to include 
depression and anxiety, alcohol and drug abuse.

A hospital summary record from October 1982 shows a diagnosis 
of atypical psychosis.  He had been hospitalized by VA as a 
danger to others.  He had been involved in an assault with 
police and was unresponsive on evaluation except to say that 
he had an alcohol problem.  He had also been using cocaine.  
Evaluations showed no thought disorder.  Pertinent diagnoses 
were alcohol and substance (cocaine) abuse and recent 
assaultive behavior as Axis I.

The veteran was rehospitalized by VA in February and March 
1982 after complaining of alcoholism.  He said he had become 
a binge drinker and recently had been involved in an 
altercation with his ex-wife, was combative with police and 
had been sedated.  He was discharged irregularly after 
drinking on the ward.  Given the history of schizophrenia, 
but absent additional testing to confirm the diagnosis, that 
was shown as a discharge diagnosis along with alcohol 
dependency.

Subsequent clinical reports show continued assaultive 
behavior.

VA evaluative records from 1982 showed that he complained of 
depression and was out of control due to drugs and alcohol, 
most notable cocaine.  He admitted to having some 
hallucinations.  Diagnoses were Axis I, alcohol and cocaine 
dependency, rule out alcohol hallucinosis, rule out cocaine 
delusional disorder, rule out dysthymia; and Axis II, 
personality disorder not otherwise specified with antisocial 
borderline and self defeating traits. 

In a rating action in August 1993, the RO determined that the 
veteran did not have the claimed PSTD and that service 
connection was not warranted for depression and anxiety, 
antisocial personality disorder, or alcohol and drug abuse.

Outpatient treatment records in August 1995 showed that the 
veteran gave a history of paranoid schizophrenia, and that he 
had been diagnosed with psychosis, not otherwise specified, 
as well as a severe antisocial personality.  There was no 
sign of current schizophrenia.

In November 1997, the RO held that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for schizophrenia; the RO cited the 
January 1979 decision as having been the prior final 
adjudication in that matter.  

On a psychiatric evaluation by a board of psychiatrists, 
undertaken in March 2004, it was noted that the veteran had 
had at least 6 psychiatric hospitalizations at the West LA VA 
facility.  He was noted to have been diagnosed in the past as 
having polysubstance abuse and paranoid schizophrenia.  When 
last hospitalized in January 2001, he was diagnosed with 
malingering and having antisocial personality traits.  The 
examiners noted that he had a long history of pre-service 
episodes with the law including being incarcerated from 1969-
1972 for possession of a concealed weapon and theft.  In 1973 
he worked for a film studio during which time he earned money 
selling drugs which he in turn invested in a title company 
which he ran until he entered the army.  He said he began to 
experiment again with drugs in the 1980's and got into drugs 
on a heavier basis in the 1990's.  He had been arrested in 
1983 for embezzlement of funds and then worked for a car wash 
and the post office before he was terminated due to drug use.  
There was a report of numerous incarcerations for drug and 
other drug directed violent charges.  His entire adult life 
had been partly marked by other antisocial behaviors.  It was 
thought that he had had difficulty as a result of using 
cocaine for many years, and alcohol to a lesser degree.  He 
had become homeless in the 1980's or at least in 1991 and had 
had little regular work since then.  Current symptoms 
included hearing voices.  His clinical findings were 
described in detail.  The examiner concluded that on Axis I 
diagnosis, he had a history of cocaine and alcohol abuse; 
Axis II, antisocial personality disorder.  The examiners 
opined that :

(w)e do not agree that this veteran is 
appropriately diagnosed as having 
paranoid schizophrenia.  It is our 
opinion that the veteran's current mental 
condition did not originate in or from 
the veteran's military service.

No evidence was found on thorough review 
of the veteran's claims file to suggest 
that he suffered from any diagnosed 
mental disorder while on active duty.  
(emphasis added)

Analysis

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1979 RO decision, the veteran has 
submitted evidence relating to periodic care for mental 
health problems.  And while he has sought to attribute these 
to service, he is not qualified to offer such an opinion, and 
qualified medical experts have not done so, regardless of the 
various diagnoses rendered to include personality disorder.  

He has also submitted clinical evidence of ongoing and 
current psychiatric problems.  That, in and of itself, is 
irrelevant, since there is no objectively identified 
chronicity from service to date, and neither evidence nor 
medical opinion associating any current problem with anything 
that happened in service.  

And more particularly, recent expert psychiatric board 
opinions, based on a thorough evaluation of the entire 
record, have clearly and unequivocally concluded that he does 
not have the foundation for a confirmed diagnosis of 
schizophrenia; nor is there any basis for associating any of 
his mental health problems including his significant 
personality disorder with service on any theory.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, even as the recently 
acquired evidence is presumed to be credible for the purposes 
of reopening the claim, it is not sufficient to reopen the 
claim.  New and material evidence not having been submitted, 
the claim is not reopened.

II.  Rheumatoid arthritis
Factual background and Analysis

Although the veteran has demonstrated traumatic and/or 
degenerative osteoarthritis in several joints, he has not 
been confirmed by clinical findings such as migratory joint 
symptoms or laboratory (i.e. rheumatoid factor, RA) or other 
testing in-service or since to have the systemic disorder 
characterized as rheumatoid arthritis.

Absent a basis for a clinical finding of rheumatoid 
arthritis, there is simply no basis for a grant of service 
connection.  [This does not impact on the potential for 
service connected grants for various other types of arthritis 
as may be present in a given joint].  

III.  Bilateral knee disability
Factual background and Analysis

There has been some discussion about whether the veteran's 
files are complete.  A review would tend to reflect that they 
are probably as complete as is reasonably possible.  The 
files include a number of original clinical reports.  
Clinical records are in the file from various service 
facilitas including at Ft. Eustis, VA; and Ft. Ord, CA 
including the Silas B. Hays Army Hospital there.

Service medical records show that on several occasions, the 
veteran had lower extremity complaints.  When the pains 
centered around his ankles, the diagnoses were predominantly 
of tendinitis.  And when seen for back pain, he again had 
some associated knee pain.

In April 1976, his complaints were specifically focused on 
his knees giving out.  Although the examiner found his 
ligaments to be intact, his quadriceps muscles were weak and 
it was recommended that he start lifting weights and wear 
knee brace(s).

On another series of notations in April 1976, it was noted 
that he had had a human bite in his hand; and that the pain 
in his right knee might be reflective of a torn meniscus.  
The knee was later noted to have gotten better.

An X-ray report in August 1976 showed that he had had left 
flank and left lumbar area pain with radiation into his legs.  
Other notations in August 1976 were to the effect that he had 
both back and leg pain which radiated down both lower 
extremities.

In February 1977, he was seen for back pain with radiation 
down into his femur.

On VA examination in November 1977, he had no specific knee 
complaints or clinical findings.

Since service, the veteran has periodically been seen for 
knee complaints.  He had at least one industrial knee 
accident in the early 1980's and perhaps another knee trauma 
in recent years.

Some VA examiners have opined that his current knee problems, 
which include severe degenerative changes, are not due to 
service or his back problems.

On the other hand, one physician who has often been shown as 
the signatory on numerous of his ongoing treatment records 
since the late 1990's, specifically opined in a document 
received in March 2004, that:

(h)e is treated for ...severe 
osteoarthritis of both knees related to 
injuries to his knee suffered while on 
active duty in the Vietnam Era.  
(emphasis added)

Thus, while it is certainly not unequivocal, and the medical 
opinion is not uniform,  nonetheless there is a sound 
evidentiary basis for holding that the veteran did have knee 
problems in service; and the evidence and medical opinion of 
record raises a reasonable doubt that his current knee 
problems including degenerative changes may reasonably be 
considered a result thereof.  With resolution of that doubt, 
service connection is in order.

ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder to include schizophrenia; 
the appeal is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for bilateral knee disability to include 
degenerative arthritis is allowed.

REMAND
Increased Evaluation
IV.  Lumbosacral strain

The veteran has long been service-connected for his low back 
problems and a recent disability increase was granted by the 
RO from 10 to 20 percent.

The necessity for another orthopedic evaluation was discussed 
at length at the time of an informal conference with the 
veteran at the RO and it was thought that he had understood 
that, and was prepared to appear for such an examination.

However, subsequent clinical records show some continued 
complaints relating to his back but no specific orthopedic 
evaluation.  There is one notation that he did not appear for 
a scheduled examination.

On the other hand, absent his appearance at scheduled 
examination(s), there is a recent orthopedic opinion of 
record from April 2003 that he has other low back problems 
which are not related to the service-connected disability, 
specifically focal arachnoiditis, spinal disc disease and 
spinal canal narrowing.  No basis for this opinion was 
provided.

Among other diagnoses and findings recently of record and 
again noted in February 2004, was "very severe degenerative 
disc disease with marked disc desiccation and disc height 
loss at L-5/S-1; and posterior central and left paracentral 
disc herniation with disc material abutting the left S-1 
nerve root.  There is narrowing of the spinal canal secondary 
to epidural lipomatosis at this level.  There is also 
hypertrophic facet arthropathy, which is in conjunction with 
bilateral posterolateral disc-osteophyte complexes causes 
mild to moderate L-5/S-1 neural foraminal stenosis."

A statement by his ongoing VA care-giver received in March 
2004 was to the effect that he was also being treated for 
mechanical back syndrome again related to injuries that 
occurred during his military duty during the Vietnam Era.

There is no medical opinion of record which serves to 
distinguish and identify the manner of making such a 
distinction between service-connected and non-service 
connected low back problems.  This may make a considerable 
difference to the nature of the rating assigned.

And the Board finds that all things considered, another 
attempt to obtain a specialized orthopedic (and neurological) 
evaluation of the veteran's low back problems might well be 
to his benefit.

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).

2.  The 
veteran 
should be 
reschedul
ed for a 
VA 
orthopedi
c and 
neurologi
cal 
evaluatio
n to 
determine 
the exact 
nature 
and 
extent of 
all his 
lumbosacr
al back 
problems, 
and the 
interrela
tionship 
of one to 
the 
other.  
If any 
portions 
of the 
low back 
problems 
are not 
related 
to that 
of 
service 
origin, 
the 
examiner 
should 
clearly 
identify 
which 
these may 
be, and 
provide a 
sound 
opinion 
for 
rendering 
such a 
judgment.  
If a 
distincti
on cannot 
be made 
for 
purposes 
of 
clinical 
evaluatio
n, this 
should 
also be 
noted.  
The file 
must be 
evaluated 
in its 
entirety 
before 
the 
examinati
on.

The 
veteran 
is hereby 
notified 
that it 
is his 
responsib
ility to 
report 
for the 
examinati
on and to 
cooperate 
in the 
developme
nt of the 
claim.  
The 
consequen
ces for 
failure 
to report 
for a VA 
examinati
on 
without 
good 
cause may 
include 
denial of 
the 
claim. 38 
C.F.R. §§ 
3.158, 
3.655 
(2005).  
In the 
event 
that the 
veteran 
does not 
report 
for the 
aforement
ioned 
examinati
on, 
documenta
tion 
should be 
obtained 
which 
shows 
that 
notice 
schedulin
g the 
examinati
on was 
sent to 
the last 
known 
address.  
It should 
also be 
indicated 
whether 
any 
notice 
that was 
sent was 
returned 
as 
undeliver
able.

3.  After 
completin
g the 
above 
action, 
and any 
other 
developme
nt as may 
be 
indicated 
by any 
response 
received 
as a 
consequen
ce of the 
actions 
taken in 
the 
paragraph
s above, 
the claim 
should be 
readjudic
ated.  If 
the claim 
remains 
denied, a 
supplemen
tal 
statement 
of the 
case 
(SSOC) 
should be 
provided 
to the 
veteran 
and his 
represent
ative.  
After the 
veteran 
and his 
represent
ative 
have had 
an 
adequate 
opportuni
ty to 
respond, 
the 
appeal 
should be 
returned 
to the 
Board for 
appellate 
review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


